DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 12/21/2020.  Applicant has amended claims 1, 7 and 13.  Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology by generating an operating envelope for industrial processes that imposes control of operation of the industrial processes within the constrained and continuous range of the sensor data.   The claims are allowable over the art in light of the applicant’s amendments and arguments on 1/19/21 and because the prior art does not teach generating an operating envelope for the one or more industrial processes that imposes control of operation of the one or more industrial processes by the one or more industrial apparatuses to operate within the constrained and continuous range of the sensor data and wherein the executing the search on the probability map comprises: conducting a summation across probabilities of the probability map in comparison to an average of the KPIs and applying a penalty on the search for found ranges not being constrained or continuous and wherein the generating the operating envelope comprises optimizing an objective function within the constrained and continuous range of sensor data according to defined constraints.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Runkhana et al. (US 2018/0330300 A1), a system for performing data-based optimization of performance indicators of process and manufacturing plants that consists of modules for collecting and merging data from industrial processing units, pre-processing the data to remove outliers and missingness and generates customized outputs from data and identifies important variables that affect a given process performance indicator

B. Kwan (US 2016/0381580 A1), a system for using association rule mining to analyze performance counters of a mobile network, including converting a plurality of performance counters of a mobile network into a plurality of key performance indicators (KPIs), quantizing each KPI into one value of a set of values associated with that KPI, creating a set of items having multiple subsets corresponding to respective KPIs, where each item of 

C. Krishnaswamy et al. (US 2019/0384255 A1), a system for autonomous predictive health monitoring includes online monitoring, offline training, and self-learning components that includes analyzing streaming incoming process data, which includes process variable and key performance indicators (KPIs), from multiple sources, in real time, to determine an overall health index, determine faults, diagnose and isolate faulty process variables that contribute to the health index, and predict a trend and a magnitude of the health index before failure

D. Farooq (US 2009/0192867 A1), a system for developing, implementing, transforming, and governing a business model of an enterprise by defining a business model using a business model tool that is executed by a computer, wherein the business model is based on interrelated business strategy, business goal and business constraint data, and includes a business service, inputting into the computer a first set of data representing a benchmark 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624